Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-10,14-19,23,24,26 and 29 are pending in the application. Claims 1 and 14 have been amended. Claims 7,10,15,23,24,26 and 29 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-6, 8,9,14 and 16-19 have been examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, 


As a result, a new search has been conducted and we now have references that read on the claims as newly interpreted.
Maintained Rejections
	Applicant's arguments filed February 23, 2021are acknowledged and have been fully considered.  
	The rejection of claims 1-6, 8,9,14 and 16-19 are rejected under 35 USC 103 as being unpatentable over Volgas et al. (US PG Publication 2002/0160916A1)is maintained for the reasons set forth below.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6, 8,9,14 and 16-19 are rejected under 35 USC 103 as being unpatentable over Volgas et al. (US PG Publication 2002/0160916A1).






Applicant’s Invention

   Applicant claims a herbicidal composition concentrate comprising: (a) at least one auxin herbicide, or an agriculturally acceptable salt or ester thereof; (b) at least one monocarboxylic acid, or a monocarboxylate thereof; and (c) glufosinate, or an agriculturally acceptable salt thereof; wherein the concentrate satisfies one or more of the following conditions: the sum of the concentration of auxin herbicide and the concentration of glufosinate is from about 250 (acid equivalent weight)/L to about 600 grams (acid equivalent weight)/L;  the acid equivalent weight ratio of auxin herbicide to glufosinate is from about 1:5 to about 2:1; and the acid equivalent weight ratio of monocarboxylic acid, or monocarboxylate thereof, to auxin herbicide is from about 1:10 to about 5:1.

Determination of the scope and the content of the prior art
(MPEP 2141.01)


   Volgas et al. teach a composition comprising : (a) a carboxylic acid or phosphorus containing acid (b) an amine containing surfactant and (c) at least one water soluble agricultural chemical, with the proviso that the composition contains less than 3 percent by weight of phosphate ester surfactant and the proviso that if a carboxylic acid and glyphosate are present, then said glyphosate and carboxylic acid are in a weight/weight ratio of glyphosate to carboxylic acid in a 8:1 to about 2:1(claim 1 of Volgas et al.). The carboxylic acid is a mono-carboxylic acid such as acetic acid (claims 2 and 5 of Volgas et al.). The amount of the carboxylic acid used is preferably an eye irritating amount greater which would be greater than 0.4 wt. %. More preferably, the amount of at least 7 wt. % (i.e., 70 g/L) ([0021-0024].  Volgas et al. disclose that the active is a water soluble 
agricultural chemical is a pesticide, specifically a synthetic auxin selected from chloramben or dicamba or salts thereof (see [0051] and claim 23 of Volgas et al., auxin component of the instant claims).   Volgas et al. also teach that the agricultural chemical can be a crop protecting chemical such as, but not limited to a herbicide, insecticide or fungicide wherein he herbicide can be, but not limited to, dimethylamine (DMA) salt of 2,4-dichlorophenoxyacetic acid, DMA salt of dicamba, sodium salt of dicamba, isopropylamine (IPA) salt of glyphosate, IPA salt of 2,4-dichlorophenoxyacetic acid, sodium salt of acifluorfen, sodium-salt of bentazon, sodium salt of imazethapyr, ammonium salt of imazaquin, IPA salt of imazapyr, sodium salt of asulam or mixtures thereof(see [0051] and claim 23 of Volgas et al., auxin and non-auxin component of the instant claims ).   In addition, Volgas et al. teach that the formulation can optionally contain water insoluble agricultural chemicals, such as but not limited to, pesticides.  The pesticides can be, but are not limited to ester of dichlorophenoxyacetic acid, trifluralin, pendimethalin, propanil, atrazine, benefin, chloroimuron, linuron, alachlor, metalochlor or mixtures thereof (see [0079], non-auxin component of the instant claims). The agricultural chemical can also be a fertilizer containing boron, zinc, copper, iron, blends of nitrogen phosphorous and potash or mixtures thereof.  The fertilizer can be ammonia sulfate, an ammonia salt of a carboxylic acid, mono- or di-potassium phosphate, a micronutrient, ammonia nitrate, urea, ammonia citrate or ammonia acetate. ([0050]). The agricultural chemical can be present 1 to about 99% ([0051]).  The compounds included are typically not soluble at pH ranges less than 7 to produce commercially viable liquid concentrates (abstract) and the composition can also be a homogenous agricultural liquid composition ([0025]).  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Volgas et al. is that Volgas et al. do not expressly teach that component (c) is glufosinate and that the sum of the concentration of auxin herbicide and the concentration of non-auxin herbicide being from about 250 grams (acid equivalent weight)/L to about 600 grams (acid equivalent weight)/L.



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both Volgas et al. and the instant claims are directed to an herbicidal compositions comprising (a) at least one auxin herbicide; and (b) at least one monocarboxylic acid, or a monocarboxylate thereof. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Volgas et al. to arrive at a composition comprising glufosinate in combination with dicamba and the monocarboxylic acid wherein the sum of the 
  Regarding the  sum of the concentration of auxin herbicide and the concentration of non-auxin herbicide being from about 120 grams (acid equivalent weight)/L to about 600 grams (acid equivalent weight)/L, (i.e., 12-60%),  Volgas et al. teach  that the agricultural chemical can be present in an amount from about 1 to about  99% ([0051]).   It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges for the herbicide concentration that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).  In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent (MPEP 716.07).  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on February 23, 2021, with respect to the rejection of claims 1-6, 8,9,14 and 16-19 under 35 USC 103 as being unpatentable over Volgas et al. (US PG Publication 2002/0160916A1)have been fully considered but they are not persuasive.   Applicant argues that  independent claim 1 requires the presence of an auxin herbicide, a monocarboxylic acid, or monocarboxylate thereof, and the non-auxin herbicide glufosinate and that paragraph [0025] of Volgas includes general teachings regarding use of "at least one agricultural chemical'.  Applicant argues that the "agricultural chemical" is selected from pesticides, fertilizers, and plant growth regulators (see paragraph [0026] of Volgas) and that  options include herbicides, insecticides, and fungicides as listed in paragraph [0051]. The "at least one" language ) a carboxylic acid or phosphorus containing acid (b) an amine containing surfactant and (c) at least one water soluble agricultural chemical, with the proviso that the composition contains less than 3 percent by weight of phosphate ester surfactant and the proviso that if a carboxylic acid and glyphosate are present, then said glyphosate and carboxylic acid are in a weight/weight ratio of glyphosate to carboxylic acid in a 8:1 to about 2:1(claim 1 of Volgas et al.). The carboxylic acid is a mono-carboxylic acid such as acetic acid (claims 2 and 5 of Volgas et al.). Volgas et al. disclose that the active is a water soluble agricultural chemical is a pesticide, specifically a synthetic auxin selected from chloramben or dicamba or salts thereof (see [0051] and claim 23 of Volgas et al., auxin component of the instant claims).  ).   Volgas et al. also teach that the agricultural chemical can be a crop protecting chemical such as, but not limited to a herbicide, insecticide or fungicide wherein he herbicide can be, but not limited to, dimethylamine (DMA) salt of 2,4-dichlorophenoxyacetic acid, DMA salt of dicamba, sodium salt of dicamba, isopropylamine (IPA) salt of glyphosate, IPA salt of 2,4-dichlorophenoxyacetic acid, sodium salt of acifluorfen, sodium-salt of bentazon, sodium or mixtures thereof(see [0051] and claim 23 of Volgas et al., auxin and non-auxin component of the instant claims).
Secondly, Applicant argues that the reference teachings are deficient with respect to the combination of an auxin herbicide and the specific non-auxin herbicide glufosinate.  However, the Examiner is not persuaded by Applicant’s argument. With regards to the use of glufosinate versus glyphosate, both actives are known to one of ordinary skill in the art to be organophosphous herbicides.   The instant claims would have been obvious because the substitution of one known organophosphous herbicide for another organophosphous herbicides in the claimed herbicidal composition would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Lastly, as amended, Applicant argues that claim 1 requires that the sum of the concentration of auxin herbicide and the concentration of glufosinate is from about 250 grams (acid equivalent weight)/L to about 600 grams (acid equivalent weight)/L and that the concentration range of from 1 to 99% for the agricultural chemical taught by Volgas is broad enough to encompass both application spray mixtures as well as concentrate compositions and essentially simply acknowledges that the component is present with no indication whatsoever as to any preferred concentration or concentration range.  However, the Examiner is not persuaded by Applicant’s argument. Regarding the  sum 12-60%),  Volgas et al. teach  that the agricultural chemical can be present in an amount from about 1 to about  99% ([0051]).   It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges for the herbicide concentration that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).  In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617